UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


EARTHA ALEXANDER,                     
               Plaintiff-Appellant,
                 v.                               No. 02-1223
BANK OF AMERICA,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Rebecca B. Smith, District Judge.
                          (CA-01-520-2)

                      Submitted: August 22, 2002

                       Decided: October 3, 2002

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert C. Neeley, Jr., ROBINSON, NEELEY & ANDERSON, Nor-
folk, Virginia, for Appellant. Robert W. McFarland, Ruth L. Good-
boe, MCGUIRE WOODS, L.L.P., Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  ALEXANDER v. BANK OF AMERICA
                             OPINION

PER CURIAM:

   Eartha Alexander appeals the district court’s order granting sum-
mary judgment in favor of Bank of America ("the Bank") on her
racial discrimination and disparate discipline claims under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e
to 2000e-17 (West 1994 & Supp. 2001). We affirm.

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s order and find no reversible error. The district court
correctly determined Alexander failed to establish a prima facie case
of discriminatory discharge or disparate discipline because she failed
to establish that she was performing at a level that met her employer’s
legitimate job expectations, see Brinkley v. Harbour Recreation Club,
180 F.3d 598, 607 (4th Cir. 1999), or that the prohibited conduct in
which she engaged was comparable in seriousness to misconduct of
white employees. See Cook v. CSX Transp. Corp., 988 F.2d 507, 511
(4th Cir. 1993). Furthermore, even if Alexander could establish a
prima facie case, she has presented no evidence of pretext. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 137-39 (2000).

   Accordingly, we affirm on the reasoning of the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED